         Case 6:20-cv-00577-ADA Document 37 Filed 01/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                 §   CIVIL ACTION 6:20-CV-00577-ADA
 BRAZOS LICENSING AND                        §
 DEVELOPMENT,                                §
                                             §
        Plaintiff,                           §
                                             §   PATENT CASE
 v.                                          §
                                             §
 GOOGLE LLC,                                 §
                                             §
        Defendant.                           §   JURY TRIAL DEMANDED


            UNOPPOSED MOTION TO WITHDRAW/STRIKE DOCUMENT

       On January 22, 2021, Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“WSOU”) inadvertently filed a claim construction brief in this matter that should

have been and was filed in another matter, 6:20-cv-00574. WSOU hereby moves that Docket Entry

No. 35 be stricken from this docket. Counsel for WSOU has consulted with counsel for Defendant

Google LLC, and Google is unopposed to this motion.



Dated: January 25, 2021                    Respectfully submitted,

                                           /s/ Ryan S. Loveless
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           Brett A. Mangrum
                                           Texas State Bar No. 24065671
                                           Jeffrey Huang
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092


                                          Page 1 of 2
         Case 6:20-cv-00577-ADA Document 37 Filed 01/25/21 Page 2 of 2




                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            JeffH@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            ATTORNEYS FOR PLAINTIFF



                            CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Defendant Google LLC via email on January 22

and January 25, 2021 and that Google is unopposed to the relief sought herein.

                                            /s/ Mark D. Siegmund
                                            Mark D. Siegmund



                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via email in

accordance with the Federal Rules of Civil Procedure on January 25, 2021.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless




                                           Page 2 of 2
